           Case: 4:19-cr-00111-GHD-JMV Doc #: 38 Filed: 10/26/20 1 of 1 PageID #: 63




                             IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                     GREENVILLE DIVISION




     UNITED STATES OF AMERICA

v.                                                          CRIMINAL NO. 4:19cr111-GHD-JMV-1

     DANNY LEE THOMAS



                                    ORDER SUBSTITUTING COUNSEL

            The Federal Public Defender has moved for an order permitting withdrawal of counsel in

     the above-styled and numbered cause due to a potential conflict of interest. For good cause shown

     that Motion to Withdraw [33] has been granted, the Office of the Federal Public Defender

     contacted John H. Daniels on October 26, 2020, who has agreed to be appointed as counsel to

     represent this defendant in his cause to eliminate any possibility of a conflict of interest and John

     H. Daniels agreed to be substituted as counsel for the defendant.

            Therefore, IT IS HEREBY ORDERED AND ADJUDGED that John H. Daniels is hereby

     substituted as counsel of record for the defendant in this cause.

            IT IS SO ORDERED this the 26th day of October, 2020.



                                           /s/ Jane M. Virden
                                           UNITED STATES MAGISTRATE JUDGE
